DETAILED ACTION
	This action is in response to the applicant’s reply filed on April 18, 2022. Claims 1-20 are pending and addressed below. 

Response to Amendment
In response to the applicant’s amendments to claim 15, to correct minor topographical issues, the objection to claim 15 has been withdrawn.
Claims 1, 9, 15, and 19 are amended. Claims 1-20 are pending and addressed below. 

Response to Arguments
Applicant's arguments filed April 18, 2022 have been fully considered but they are not persuasive. 
Regarding claims 1, 9, and 15,  Applicants have argued that Le Foll, European Patent No. EP 1,375,817 B1 (hereinafter Le Foll) fails to disclose the limitations of “determining, by the controller, a specified pressure based on physical characteristics of the wellbore” (Le Foll, par [0029]).  Specifically, the Applicant points to the recitation that “bottom hole pressure PANN and other well parameters, e.g. a net-flow value corresponding to a difference of the flow of the fluid pumped into and the flow coming out of the well, may be used to compute the target pressure PTARGET” as not disclosing a pressure based on physical characteristics of the wellbore. However, the bottom hole pressure PANN is determined in part by PR (see Equation 2), which represents a reservoir fluid pressure, and ΔPUBD (see Equation 2), which represents an underbalance pressure difference, i.e. a negative pressure difference between the bottom hole wellbore pressure and the reservoir pressure. The reservoir fluid pressure could clearly be considered a physical characteristic of the wellbore. 
Additionally, Le Foll discloses an incorporation by reference statement of “one example method used to compute the target pressure PTARGET is known from the international application published under WO02/06634A1” (par [0029]), as such Kneissl et al., WO 02/06634 (hereinafter Kneissl) would be considered incorporated by reference. Kneissl discloses calculating annular bottom hole pressures based on properties of the formation adjacent to the wellbore, including pore pressure of the fluid in the reservoir and permeability of the permeable rock forming layers. A pore pressure profile can be obtained along the length of the borehole, such that the properties of the formation are known and induced pressure variations (i.e. PTARGET) can be kept in a range to ensure underbalanced drilling (Kneissl, Fig 6, pg 6, ln 4-16). Since pore pressure, porosity, and/or permeability can all be considered physical wellbore characteristics, and Kneissl relies on pore pressure, porosity, and/or permeability of the formation to determine a range of induced pressure variations (i.e. PTARGET), then clearly PTARGET as disclosed by Le Foll and Kneissl, as incorporated by reference, is determined based on physical characteristics of the wellbore.
Further, the recitation of “a specified pressure based on physical characteristics of the wellbore” is broad. There are many wellbore characteristics which can be considered as “physical characteristics” including physical characteristics of the formation in which the wellbore is located. The Specification as published as US 2022/0120172 recites that “target pressure values may be determined based on characteristics of the wellbore, for example, depth of the wellbore, composition of the formation, etc.” at par [0016]. As such, it is reasonable to interpret formation properties and wellbore characteristics. 
For these reasons claims 1, 9, and 15, are clearly disclosed by Le Foll as described above and indicated in the rejections below. 

Regarding claims 2-8, 10-14, and 16-20, the arguments as presented above with respect to claims 1, 9, and 15 are equally applicable to claims 2-8, 10-14, and 16-20

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim(s) 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Foll, European Patent No. EP 1,375,817 B1 (hereinafter Le Foll).
Claim 15: Le Foll discloses a method for controlling bottom hole pressure (bottom hole pressure PANN) in a wellbore (adjusting automatically the variable aperture 203 of the variable choke 202 as a function of the measured bottom hole pressure in order to keep the bottom hole pressure in a determined range, par [0011]), the method comprising: 
measuring the bottom hole pressure of the wellbore via a sensor (pressure sensor not shown in Fig 2) that is positionable in a bottom hole of the wellbore (bottom hole pressure PANN is measured using a pressure sensor of the bottom hole instruments assembly 201, par [0023]); 
receiving, by a controller (logic circuit 302) that is positionable in the bottom hole of the wellbore (logic circuit 302 of the bottom hole instrument assembly 201), pressure measurements from the sensor (logic circuit 302 continuously compares the bottom hole pressure PANN to a target value PTARGET, PANN is monitored using the pressure sensor 304, Fig 3, par [0026]-[0027]);
determining by the controller, a specified pressure based on physical characteristics of the wellbore (Le Foll, the bottom hole pressure PANN is determined in part by PR (see Equation 2), which represents a reservoir fluid pressure, and ΔPUBD (see Equation 2), which represents an underbalance pressure difference, i.e. a negative pressure difference between the bottom hole wellbore pressure and the reservoir pressure, par [0029], one example method used to compute the target pressure PTARGET is known from the international application Kneissl, WO 02/06634 A1 (hereinafter Kneissl), par [0029], as incorporated by reference, Kneissl discloses pore pressure profile can be obtained along the length of the borehole, such that the properties’ of the formation are known and induced pressure variations can be kept in a range to ensure underbalanced drilling, Fig 6, pg 6, ln 4-16).
controlling, by the controller (logic circuit 302), a controllable valve of a valve (variable aperture 203 of variable choke 202) that is positionable in the bottom hole of the wellbore to maintain a specified pressure in the wellbore based on the pressure measurements (actuator 300 of the variable aperture 203 is controlled by a logic circuit 302 of the bottom hole instrument assembly 201, logic circuit 302 continuously compares the bottom hole pressure PANN to a target value PTARGET,  value of PANN is monitored using the pressure sensor 304, Fig 3, par [0026]-[0027], logic circuit 302 send a signal to the actuator to increase or decrease the choke depending on the comparison of bottom hole pressure PANN to a target value PTARGET, Fig 4, par [0030]-[0034]).
control the controllable valve (variable aperture 203 of variable choke 202) to maintain a specified pressure (PTARGET), in the wellbore based on the pressure measurements (bottom hole pressure PANN) (actuator 300 of the variable aperture 203 is controlled by a logic circuit 302 of the bottom hole instrument assembly 201, logic circuit 302 continuously compares the bottom hole pressure PANN to a target value PTARGET,  value of PANN is monitored using the pressure sensor 304, Fig 3, par [0026]-[0027]), wherein the apparatus (201) is positionable in a bottom hole portion of the wellbore (bottom hole instrument assembly 201) (Fig 2-3, claim 1).
Claim 19: Le Foll discloses the controllable valve comprises a choke valve (variable choke 202) (par [0026]); and 
the choke valve (202) is operated using an actuator (actuator 300) controlled by the controller (logic circuit 302) positionable at the bottom hole portion of the wellbore (actuator 300 of the variable aperture 203 is controlled by a logic circuit 302 of the bottom hole instrument assembly 201, Fig 2-3, par [0027]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-3, 5, 7-11, 13, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stromme et al., US 2019/0024485 (hereinafter Stromme) in view of Le Foll.
Claim 1: Stromme discloses apparatus for controlling bottom hole pressure in a wellbore during cementing (method for controlling well completion operations, including cementing, abstract, par [0011]), the apparatus comprising: 
a sensor (downhole sensors 54) positionable to measure the bottom hole pressure of the wellbore (downhole sensors can include pressure sensors, par [0016]) ; 
a controllable valve (controller 50 sends command signals to surface and/or downhole equipment that adjusts one or more operating set points, including valves, par [0029]) ; and 
a controller (controller 50, par [0029]) to:
receive pressure measurements from the sensor (real-time or near real-time information is collected while cementing operations are ongoing, operating parameters may be from downhole equipment and include pressure such as bore pressure and annulus pressure, par [0018]); and 
determining course of action, such a as parameter (i.e. pressure) for adjustment, using real-time information, wherein the input parameters, including downhole pressure, can be used to automate critical operation parameters for cementing liners (Fig 2-3, par [0019]-[0021], [0027]).
Stromme is silent as to the controller positionable to determine a specified pressure based on physical characteristics of the wellbore; and control the controllable valve to maintain a specified pressure in the wellbore based on the pressure measurements, and wherein the apparatus is positionable in a bottom hole portion of the wellbore.
Le Foll discloses apparatus (bottom hole instrument assembly 201) for controlling bottom hole pressure (bottom hole pressure PANN) in a wellbore (adjusting automatically the variable aperture 203 of the variable choke 202 as a function of the measured bottom hole pressure in order to keep the bottom hole pressure in a determined range, par [0011]) the apparatus comprising: 
a sensor (pressure sensor not shown in Fig 2) positionable to measure the bottom hole pressure (bottom hole pressure PANN) of the wellbore (Fig 2, par [0021]); 
a controllable valve (variable choke 202) (Fig 2, par [0021]) ; and 
a controller (controller 302 is logic circuit) (par [0026]) positionable to:
receive pressure measurements from the sensor (actuator 300 of the variable aperture 203 is controlled by a logic circuit 302 of the bottom hole instrument assembly 201, logic circuit 302 continuously compares the bottom hole pressure PANN to a Le Foll, value of PANN is monitored using the pressure sensor 304, Fig 3, par [0026]-[0027]); 
determine a specified pressure based on physical characteristics of the wellbore (Le Foll, the bottom hole pressure PANN is determined in part by PR (see Equation 2), which represents a reservoir fluid pressure, and ΔPUBD (see Equation 2), which represents an underbalance pressure difference, i.e. a negative pressure difference between the bottom hole wellbore pressure and the reservoir pressure, par [0029], one example method used to compute the target pressure PTARGET is known from the international application Kneissl, WO 02/06634 A1 (hereinafter Kneissl), par [0029], as incorporated by reference, Kneissl discloses pore pressure profile can be obtained along the length of the borehole, such that the properties’ of the formation are known and induced pressure variations can be kept in a range to ensure underbalanced drilling, Fig 6, pg 6, ln 4-16); and 
control the controllable valve (variable aperture 203 of variable choke 202) to maintain the specified pressure (PTARGET), in the wellbore based on the pressure measurements (bottom hole pressure PANN) (actuator 300 of the variable aperture 203 is controlled by a logic circuit 302 of the bottom hole instrument assembly 201, logic circuit 302 continuously compares the bottom hole pressure PANN to a target value PTARGET,  value of PANN is monitored using the pressure sensor 304, Fig 3, par [0026]-[0027]), wherein the apparatus (201) is positionable in a bottom hole portion of the wellbore (bottom hole instrument assembly 201) (Fig 2-3, claim 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the system for performing a cementing process in a wellbore of Stromme to include the choke as disclosed by Le Foll located in the bottom hole portion of the wellbore casing, as this modification would have provided a downhole control system for monitoring and adjusting the bottom hole pressure of wellbore in real-time without a time lag between the pressure measurement and the adjustment of the control parameters (Le Foll, par [0008]-[0009]).
Claim 9:  Stromme discloses a system for performing a cementing process in a wellbore (see Fig 1, 3, abstract, par [0001], [0003]), the system comprising:
pumping equipment positionable to pump (mud pump 30) cement into a bottom hole portion of a wellbore (Fig 1, 3, par [0015], [0020]); and 
a sensor (downhole sensors 54) positionable to measure the bottom hole pressure of the wellbore (downhole sensors can include pressure sensors, par [0016]); 
a controllable valve (controller 50 sends command signals to surface and/or downhole equipment that adjusts one or more operating set points, including valves, par [0029]); and 
a controller (controller 50, par [0029]) to:
receive pressure measurements from the sensor during the cementing process sensor (real-time or near real-time information is collected while cementing operations are ongoing, operating parameters may be from downhole equipment and include pressure such as bore pressure and annulus pressure, par [0018]); and 
determining course of action, such a as parameter (i.e. pressure) for adjustment, using real-time information, wherein the input parameters, including downhole pressure, can be used to automate critical operation parameters for cementing liners (Fig 2-3, par [0019]-[0021], [0027]).
Stromme is silent as to a choke positionable in a bottom hole portion of the wellbore to control bottom hole pressure in the wellbore during the cementing process and the controller positionable to determine a specified pressure based on physical characteristics of the wellbore; and control the controllable valve to maintain a specified pressure in the wellbore based on the pressure measurements, and wherein the apparatus is positionable in a bottom hole portion of the wellbore.
Le Foll discloses apparatus (bottom hole instrument assembly 201) for controlling bottom hole pressure (bottom hole pressure PANN) in a wellbore (adjusting automatically the variable aperture 203 of the variable choke 202 as a function of the measured bottom hole pressure in order to keep the bottom hole pressure in a determined range, par [0011]) the apparatus comprising: 
a choke (choke 202 with a variable aperture 203) positionable in a bottom hole portion of the wellbore (choke 202 is located at the downhole extremity of the drill string, Fig 2) to control bottom hole pressure in the wellbore (par [0027]):
a sensor (pressure sensor not shown in Fig 2) positionable to measure the bottom hole pressure (bottom hole pressure PANN) of the wellbore (Fig 2, par [0021]); 
a controllable valve (variable choke 202) (Fig 2, par [0021]) ; and 
a controller (controller 302 is logic circuit) (par [0026]) positionable to:
receive pressure measurements from the sensor (actuator 300 of the variable aperture 203 is controlled by a logic circuit 302 of the bottom hole instrument assembly 201, logic circuit 302 continuously compares the bottom hole pressure PANN to a target value PTARGET, PANN is monitored using the pressure sensor 304, Fig 3, par [0026]-[0027]); 
determine a specified pressure based on physical characteristics of the wellbore (Le Foll, the bottom hole pressure PANN is determined in part by PR (see Equation 2), which represents a reservoir fluid pressure, and ΔPUBD (see Equation 2), which represents an underbalance pressure difference, i.e. a negative pressure difference between the bottom hole wellbore pressure and the reservoir pressure, par [0029], one example method used to compute the target pressure PTARGET is known from the international application Kneissl, WO 02/06634 A1 (hereinafter Kneissl), par [0029], as incorporated by reference, Kneissl discloses pore pressure profile can be obtained along the length of the borehole, such that the properties’ of the formation are known and induced pressure variations can be kept in a range to ensure underbalanced drilling, Fig 6, pg 6, ln 4-16); and 
control the controllable valve (variable aperture 203 of variable choke 202) to maintain the specified pressure (PTARGET), in the wellbore based on the pressure measurements (bottom hole pressure PANN) (actuator 300 of the variable aperture 203 is controlled by a logic circuit 302 of the bottom hole instrument assembly 201, logic circuit 302 continuously compares the bottom hole pressure PANN to a target value PTARGET,  value of PANN is monitored using the pressure sensor 304, Fig 3, par [0026]-[0027]), wherein the apparatus (201) is positionable in a bottom hole portion of the wellbore (bottom hole instrument assembly 201) (Fig 2-3, claim 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the system for performing a cementing process in a wellbore of Stromme to include the choke as disclosed by Le Foll located in the bottom hole portion of the wellbore casing, as this modification would have provided a downhole control system for monitoring and adjusting the bottom hole pressure of wellbore in real-time without a time lag between the pressure measurement and the adjustment of the control parameters (Le Foll, par [0008]-[0009]).
Claim 15: Stromme discloses a method for controlling bottom hole pressure in a wellbore (information from sensors determine whether changes should be made to operating parameters, including pressure, Fig 2-3, par [0020]-[0021]), the method comprising: 
measuring the bottom hole pressure of the wellbore via a sensor (downhole sensors 54)  that is positionable in a bottom hole of the wellbore (downhole sensor 54 include pressure sensors, par [0016]); 
receiving, by a controller  (controller 50, par [0029]), pressure measurements from the sensor (downhole sensor 54) (real-time or near real-time information is collected while cementing operations are ongoing, operating parameters may be from downhole equipment and include pressure such as bore pressure and annulus pressure, par [0018]); and 
controlling, by the controller (controller 50), a controllable valve of a valve of that is positionable in the bottom hole of the wellbore (controller 50 sends command signals to surface and/or downhole equipment that adjusts one or more operating set points, including valves, par [0029]).
Stromme is silent as to a controller that is positionable in the bottom hole of the wellbore, determining by the controller, a specified pressure based on physical characteristics of the wellbore; and a controllable valve of a valve of that is positionable in the bottom hole of the wellbore to maintain a specified pressure in the wellbore based on the pressure measurements.
Le Foll discloses apparatus (bottom hole instrument assembly 201) for controlling bottom hole pressure (bottom hole pressure PANN) in a wellbore (adjusting automatically the variable aperture 203 of the variable choke 202 as a function of the measured bottom hole pressure in order to keep the bottom hole pressure in a determined range, par [0011]) the apparatus comprising: 
a choke (choke 202 with a variable aperture 203) positionable in a bottom hole portion of the wellbore (choke 202 is located at the downhole extremity of the drill string, Fig 2) to control bottom hole pressure in the wellbore (par [0027]):
a sensor (pressure sensor not shown in Fig 2) positionable to measure the bottom hole pressure (bottom hole pressure PANN) of the wellbore (Fig 2, par [0021]); 
a controllable valve (variable choke 202) (Fig 2, par [0021]) ; and 
a controller (controller 302 is logic circuit) (par [0026]) positionable to:
receive pressure measurements from the sensor (actuator 300 of the variable aperture 203 is controlled by a logic circuit 302 of the bottom hole instrument assembly 201, logic circuit 302 continuously compares the bottom hole pressure PANN to a target value PTARGET, PANN is monitored using the pressure sensor 304, Fig 3, par [0026]-[0027]); and 
control the controllable valve (variable aperture 203 of variable choke 202) to maintain a specified pressure Le Foll, in the wellbore based on the pressure measurements (bottom hole pressure PANN) (actuator 300 of the variable aperture 203 is controlled by a logic circuit 302 of the bottom hole instrument assembly 201, logic circuit 302 continuously compares the bottom hole pressure PANN to a target value PTARGET,  value of PANN is monitored using the pressure sensor 304, Fig 3, par [0026]-[0027]), wherein the apparatus (201) is positionable in a bottom hole portion of the wellbore (bottom hole instrument assembly 201) (Fig 2-3, claim 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the system for performing a cementing process in a wellbore of Stromme to include the choke as disclosed by Le Foll located in the bottom hole portion of the wellbore casing, as this modification would have provided a downhole control system for monitoring and adjusting the bottom hole pressure of wellbore in real-time without a time lag between the pressure measurement and the adjustment of the control parameters (Le Foll, par [0008]-[0009]).
Claim 2: Stromme, as modified by Le Foll, discloses wherein the apparatus (Le Foll, bottom hole instrument assembly 201) is positionable within a downhole end of a wellbore casing prior to conveying the wellbore casing downhole within the wellbore (Le Foll, bottom hole instrument assembly 201 is located at the downhole extremity of the drill string, Fig 2).
Stromme, as modified by Le Foll, is silent as to the apparatus is positionable within a downhole end of a wellbore casing prior to conveying the wellbore casing downhole within the wellbore.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to position the choke in the wellbore casing prior to conveying the casing downhole as this would have eliminated the need for an additional running string for placing the choke following run-in of the casing, thereby saving time and money.
Claim 7: Stromme, as modified by Le Foll, discloses the apparatus (Le Foll, bottom hole instrument assembly 201) is positionable to control the bottom hole pressure for a cementing operation  (Le Foll, bottom hole instrument assembly 201 is located at the downhole extremity of the drill string, Fig 2, actuator 300 of the variable aperture 203 is controlled by a logic circuit 302 of the bottom hole instrument assembly 201, logic circuit 302 continuously compares the bottom hole pressure PANN to a target value PTARGET,  value of PANN is monitored using the pressure sensor 304, Fig 3, par [0026]-[0027], Stromme, determining course of action, such a as parameter (i.e. pressure) for adjustment, using real-time information, wherein the input parameters, including downhole pressure, can be used to automate critical operation parameters for cementing liners, Fig 2-3, par [0019]-[0021], [0027]).
Claim 8: Stromme, as modified by Le Foll, discloses wherein: the controllable valve comprise a choke valve (choke 202 with variable aperture 203, par [0026]); and 
the choke valve (choke 202) is controllable by an actuator (actuator 300) (par [0026])  that receives control signals from the controller positionable at the bottom hole portion of the wellbore (Le Foll, a controller 302 that computes and sends a control signal to the actuator depending on the value of the measured bottom hole pressure, par [0015], [0026]-[0027]).
Claim 10: Stromme, as modified by Le Foll, discloses wherein the choke (Le Foll, choke 202 with variable aperture 203) is positionable within a downhole end of a wellbore casing (Le Foll, choke 202 is located at the downhole extremity of the drill string, Fig 2).
Stromme, as modified by Le Foll, is silent as to the choke is positionable within a downhole end of a wellbore casing prior to conveying the wellbore casing downhole within the wellbore.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to position the choke in the wellbore casing prior to conveying the casing downhole as this would have eliminated the need for an additional running string for placing the choke following run-in of the casing, thereby saving time and money.
Claim 16: Stromme, as modified by Le Foll, discloses installing a choke (variable choke 202, Fig 2, par [0021]) comprising the sensor (pressure sensor 304), the controller (logic circuit 302), and the controllable valve (variable aperture 203 of choke 202) (Le Foll, bottom hole instrument assembly 201) within a downhole end of a wellbore casing (Le Foll, bottom hole instrument assembly 201 is located at the downhole extremity of the drill string, Fig 2).
Stromme, as modified by Le Foll, is silent as to the apparatus is positionable within a downhole end of the wellbore casing prior to conveying the wellbore casing downhole within the wellbore.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to position the choke in the wellbore casing prior to conveying the casing downhole as this would have eliminated the need for an additional running string for placing the choke following run-in of the casing, thereby saving time and money.
Claim 19: Stromme, as modified by Le Foll, discloses the controllable valve comprises a choke valve (Le Foll, variable choke 202) (Le Foll, par [0026]); and 
the choke valve (202) is operated using an actuator (Le Foll, actuator 300) controlled by the controller (Le Foll, logic circuit 302) positionable at the bottom hole portion of the wellbore (Le Foll, actuator 300 of the variable aperture 203 is controlled by a logic circuit 302 of the bottom hole instrument assembly 201, Fig 2-3, par [0027]).
Claims 3, 11, and 17: Stromme, as modified by Le Foll, discloses further comprising: a memory (Le Foll, logical circuit 302), and
the specified pressure is programmable into the memory (Le Foll, target value PTARGET is stored in the logical circuit 302, par [0028]).
Stromme, as modified by Le Foll, is silent as to the specified pressure is programmable into the memory prior to conveying the wellbore casing downhole.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, for the specified pressure to be programmable into the memory prior to conveying the wellbore casing downhole, as one of ordinary skill in the art would realize that conducting initial programming of the logic controller prior to conveyance of the wellbore casing downhole would eliminate the need for  programming of the logic controller remotely and thereby preserving the use of downhole telemetry for periodic updates from the surface operator (Le Foll, par [0028]).
Claims 5 and 13: Stromme further discloses acquiring real-time or near real-time information (at step 74) relating to one or more operating parameters, including parameters for downhole equipment and pressure, such as bore pressure and annulus pressure (par [0018]).  Information from the database and acquired real-time information are used to build one or more models that may utilize algorithms to determine one or more subsequent process steps such as identifying a parameter or process step for adjustment (par [0019]).
 Stromme, as modified by Le Foll, is silent as to the memory is operable to store downhole pressure measurements and valve positions during downhole operations.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the memory of Stromme, and Le Foll, to further include storing downhole pressure measurements and valve positions during operations, as storing downhole pressure measurements and vale positions during operations would have allowed for better determination of one of more subsequent process steps, such as identifying a parameter or process step for adjustment (Stromme, par [0019]). 

Claims 4, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stromme in view of Le Foll as applied to claims 3, 11, and 17, and further in view of Cooke, Jr., US 2011/0290485 (hereinafter Cooke).
Claims 4, 12, and 18: Stromme, in view of Le Foll, is silent as to the specified pressure comprises a pressure range between a pore pressure and a fracturing gradient of a formation.
Cooke discloses that pressure existing in the cement slurry as it is pumped is limited by the fracture gradient in the earth. Cement slurry density and viscosity are selected such that the Equivalent Circulating Density of the cement is less than fracture gradient throughout the cement column and static head is higher than pore pressure in any zone. Further, cement pressure drops after pumping as such limiting pressure drop in the cement after pumping that will keep pore fluids from entering the cement column. Maintaining pressure in the cement column will not only prevent fluid entry into the cement while it is curing, it will also cause flow of cement in a radial direction outward, leading to higher radial stress when the cement has cured (Fig 1A, 1B, par [0009]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, for the specified pressure to range between a pore pressure and a fracturing gradient of a formation, as this modification would prevent the cementing process of fracturing the formation while also maintaining the pressure in the cement column above the pore pressure which prevents fluid entry into the cement while it is curing and causes flow of cement in a radial direction outward, leading to higher radial stress when the cement has cured (Cooke, Fig 1A, 1B, par [0009]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stromme in view of Le Foll as applied to claim 1, and further in view of Duhe et al., US 2010/0288507 (hereinafter Duhe).
Claim 6: Stromme, as modified by Le Foll, is silent at to the controller comprises a proportional-integral-derivative (PID) controller.
Duhe discloses a method and apparatus for controlling bottom hole pressure in a wellbore using an automatic choke 162 with a movable valve element 154 (par [0028]). A PID controller 172 is used to control the automatic choke (par [0031]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify logic circuit of Le Foll with a PID controller as disclosed by Duhe as the need to provide control for an automatic choke would have led one skilled in the art to choose an appropriate controller such as the PID controller as disclosed by Duhe. Therefore, choosing the appropriate controller as disclosed by Duhe would merely be a simple substitution of one known element for another would obtain the predictable result of providing automatic control of the choke, id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). 

Claims 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stromme in view of Le Foll as applied to claims 9 and 15, and further in view of Rogers et al., US 2007/0095533 (hereinafter Rogers).
Claim 14: Stromme, in view of Le Foll, are silent as to the cementing process comprises a reverse-circulation primary cementing process.
Rogers discloses reverse cementing operations (par [0001]). In particular, reverse circulation cementing process, as opposed to the conventional method, provides a number of advantages including cementing pressure may be much lower than conventional methods, cement falls down the annulus so as to produce little or no pressure on the formation, fluids ahead of the cement composition may be bled off at the casing surface, and less fluid may be handled at the surface (par [0004]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the cementing process of Stromme in view of Le Foll, to comprises a reverse-circulation primary cementing process as disclosed by Rogers, as the reverse circulation cementing process provides a number of advantages as opposed to the conventional method of cementing (Rogers, par [0004]).
Claim 20: Stromme, in view of Le Foll, are silent as to controlling the controllable valve comprises controlling the bottom hole pressure for a reverse-circulation primary cementing process.
Rogers discloses reverse cementing operations (par [0001]). In particular, reverse circulation cementing process, as opposed to the conventional method, provides a number of advantages including cementing pressure may be much lower than conventional methods, cement falls down the annulus so as to produce little or no pressure on the formation, fluids ahead of the cement composition may be bled off at the casing surface, and less fluid may be handled at the surface (par [0004]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify controlling the bottom hole pressure of Stromme in view of Le Foll, to include controlling the bottom hole pressure of a reverse-circulation primary cementing process as disclosed by Rogers, as the reverse circulation cementing process provides a number of advantages as opposed to the conventional method of cementing (Rogers, par [0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The disclosure of Hannegan et al., US 2013/0118752 is applicable of claims 1-20 but was not relied upon in the current rejection. 
Claims 1-20 are rejected. No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676